Citation Nr: 0604592	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  94-18 850	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a low back disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a disability rating in excess of 10 
percent prior to July 7, 2005, and to a disability rating in 
excess of 20 percent after July 6, 2005, for cervical strain.

4.  Entitlement to a special apportionment of the veteran's 
VA disability compensation benefits.

(Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is the subject of a 
separate appellate action.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1984 to September 1984 and served on active duty from 
January 1987 to October 1989.  Between these two periods, the 
veteran also served in the Marine Corps Reserves.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the Los Angeles, 
California, Regional Office (Los Angeles RO) of the 
Department of Veterans Affairs (VA).  The veteran and his 
former spouse testified at a May 1994 RO hearing; a copy of 
the hearing transcript is associated with the claims file.  
At that hearing, the veteran withdrew his claim regarding the 
issue of whether new and material evidence had been submitted 
to reopen the veteran's claim for entitlement to service 
connection for hypertension; thus, this issue is no longer in 
appellate status.  38 C.F.R. § 20.204 (2005).  

In a July 1996 decision, the Board granted the veteran's 
claim for a 100 percent rating of his service-connected 
seizure disorder.  Since this was a full grant, this issue 
also is no longer in appellate status.  In that decision, the 
Board remanded issues 1 and 3 to the RO for further 
development.  During the dependency of the appeal, the case 
later was transferred to the St. Petersburg, Florida Regional 
Office (St. Petersburg RO).  

In July 2003, the Board remanded the case for further notice 
and development.  As that remand reflected, in July 1992, in 
addition to the above issues, the veteran filed to reopen a 
claim for entitlement to service connection for a head 
injury.  In a VA Form 9, dated in October 1993, the veteran 
also requested the RO to consider entitlement to service 
connection for a low back disorder as secondary to his 
service-connected seizure disorder.  As VA still has not 
adjudicated these issues, they are again referred to the RO 
for appropriate action.  In a VA Form 21-4138 (JF) dated 
November 1, 2001, the veteran's former spouse filed a notice 
of disagreement (NOD) with an administrative decision of the 
St. Petersburg RO, denying an increase in the apportionment 
of the veteran's disability benefits.  This matter was 
remanded for the issuance of a statement of the case (SOC) 
under the holding in Manlincon v. West, 12 Vet. App. 238 
(1999).  The case is now before the Board for further 
appellate consideration.

Issues 2 and 4 above are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and/or his former spouse, if further action is 
required on his or her part.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and assistance duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  In an April 1990 rating decision, VA denied the veteran's 
claim of entitlement to service connection for a low back 
injury; the veteran was informed of this decision two months 
later but did not file a notice of disagreement (NOD) related 
to this issue within one year of such notification.

3.  Evidence added to the record since the April 1990 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement to service connection for a low back disorder.

4.  Prior to July 7, 2005, the veteran's cervical spine 
disability was not manifested by unfavorable or favorable 
ankylosis of either the cervical or the entire spine, or 
moderate limitation in range of motion of the cervical spine, 
and did not require bed rest prescribed by a physician and 
treatment by a physician; forward flexion was to 50 degrees 
and the combined range of motion of the cervical spine was 
greater than 170 degrees; there was no objective evidence of 
radiculopathy.  

5.  From July 7, 2005, the veteran's cervical spine 
disability has not been manifested by unfavorable or 
favorable ankylosis of either the cervical or the entire 
spine, or severe limitation in range of motion of the 
cervical spine, and does not require bed rest prescribed by a 
physician and treatment by a physician; forward flexion 
approximates no more than 20 degrees with consideration of 
increased pain, lack of endurance, and fatigability upon 
repetitive motion and combined range of motion of the 
cervical spine is not greater than 170 degrees; there was no 
objective evidence of radiculopathy.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision, denying service 
connection for a low back injury, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
April 1990 rating decision sufficient to reopen the veteran's 
claim for service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

3.  Prior to July 7, 2005, the schedular criteria for a 
rating in excess of 10 percent for cervical strain were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290 and 5293 (2002, 2003); 38 C.F.R. §§ 
4.1-4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2005).

4.  From July 7, 2005, the schedular criteria for a rating in 
excess of 20 percent for cervical strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
increased rating claim.  The veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claim.  He and his former spouse testified at a 
May 1994 RO hearing.  In compliance with the Board's July 
1996 and July 2003 remands, in various letters dated in 
January 1997, October 1998, April 1999, May and June 2000 and 
March 2003 and January 2004 VCAA letters, supplemental 
statements of the case (SSOCs) issued in August 2002 and 
September 2005, VA provided the veteran the notice required 
by the VCAA and asked the veteran to submit health care 
provider information and to identify, or supply, records in 
support of his claims and/or informed him that he would be 
scheduled for an examination on several occasions.  The 
veteran did not supply additional health care provider 
information, or signed release of information authorizations, 
in response to the January 1997 post-remand letter and the 
March 2003 and January 2004 VCAA letters.  In April 2005, the 
Long Beach, California VA Medical Center noted that it had no 
progress notes for the veteran, but records from January 1991 
to September 1992 are associated with the record.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  Moreover, he failed to 
appear on multiple occasions for scheduled VA examinations 
between 1997 and 2000.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991); see also 
38 C.F.R. § 3.655 (2003).  

Service, non-VA and VA treatment records, VA examination 
reports, the veteran's VA vocational rehabilitation folder, a 
hearing transcript, and various lay statements have been 
associated with the claims file.  In August 2000, March 2004, 
and July 2005, the veteran was afforded VA examinations.  In 
August 2002 and September 2005, his claim was readjudicated 
and a rating decision and SSOCs were issued.  In the March 
2003 and January 2004 VCAA and various duty to assist 
letters, rating decisions, two Board remands, a statement of 
the case (SOC) issued in September 1993, and five SSOCs, and 
their cover letters, VA notified the veteran of what 
information it had received and what information he needed to 
establish entitlement to a higher rating, and advised him of 
what VA would, or had done, and what information he should 
provide in support of his claim.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's July 1996 and July 2003 remands with regard to the 
issues discussed in this decision.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

As noted above, in Pelegrini, the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
one of the unfavorable AOJ decisions was already decided 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice with regard to higher ratings for the 
veteran's cervical spine disorder was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  This is so because the content 
of the notices provided to the appellant on his increased 
rating claim in various VCAA letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his increased rating claim, including 
testifying at a hearing. 

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a low back disorder, the Board 
finds that VA also has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  The appellant 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claim.  In a March 2003 
VCAA letter, VA informed the appellant of the provisions of 
the VCAA and asked the appellant to furnish the names and 
addresses of health care providers who had treated him and to 
sign authorizations for release of such information.  The VA 
notified the veteran that it was ultimately his 
responsibility to provide evidence to support his claim and 
told him to obtain and send copies of any relevant evidence 
that he had in his possession or that he could obtain.  The 
Board observes that a January 2004 VCAA letter informed the 
veteran of the incorrect definition of new and material 
evidence but, to the extent that there may be any deficiency 
of notice or assistance, there is no prejudice to the 
appellant in proceeding with this issue given the favorable 
nature of the Board's decision, reopening and remanding his 
service connection claim for a de novo review and further 
development.  For the above reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a low 
back disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In an April 1990 rating decision, VA originally denied the 
veteran's claim of entitlement to service connection for a 
low back injury, noting that there was no evidence of a 
lumbar spine disorder in the service medical records.  The 
veteran was notified of VA's action and advised of his 
appellate rights by letter dated June 12, 1990, but he did 
not submit an NOD within one year of notification of denial.  
Thus, the decision became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a) and 20.1103 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for a low back 
disorder has been received.  

The evidence presented or secured since the April 1990 rating 
decision includes: additional private and VA medical records, 
additional service personnel and medical records, VA 
examination reports; and testimony and lay statements from 
the veteran, claiming that he either injured his low back in 
service or that his low back disorder is due to his service-
connected seizure disorder.  At the time of the original 
denial, a November 1989 VA examiner had diagnosed the veteran 
with chronic lumbar strain, since then the veteran has been 
diagnosed with spondylosis of the spine.  This evidence is 
clearly new, in that it is not redundant of other evidence 
previously considered but much of it is redundant, as it 
shows continuing complaints of, and treatment for, back pain.  
Moreover, the medical evidence shows that because of his 
seizure disorder, the veteran has lost consciousness and 
fallen on several occasions.  As this evidence tends to 
support the veteran's contention that his seizure disorder 
has either caused, or worsened, a claimed low back disorder, 
it is material to the issue under consideration.  As such 
this evidence bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  
Accordingly, the appellant's service-connection claim for a 
low back disorder is reopened.  

Increased Rating for Cervical Strain

Initially, the Board observes, that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with a reopened 
claim for a benefit, which was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b) (2005).

The veteran contends that the disability ratings assigned for 
his cervical strain should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since July 2002 and the 
most favorable one must be applied.  See 67 Fed. Reg. 48,785 
(July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a); 69 Fed. Reg. 32,449 (June 10, 2004); see also 
VAOPGCPREC 3-2000.  
 
Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002) for rating limitation of motion 
of the cervical spine, a maximum 30 percent rating was 
warranted when severe; a 20 percent rating was warranted when 
moderate; and a 10 percent rating when mild.  Regarding the 
current Diagnostic Codes 5237 for cervical strain and 5242 
for degenerative arthritis of the spine under the revised 
spine rating criteria effective September 26, 2003, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent rating.  Forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.  Forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent rating.  Forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, the combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating.  Normal forward flexion of the cervical 
spine in zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242).

The veteran was noted to have degenerative disc disease by X-
rays done on examination in July 2005.  On September 23, 
2002, new rating criteria for intervertebral disc syndrome 
(IDS) became effective.  67 Fed. Reg. 54,345 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
until September 26, 2003 when it was recodified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  The revised diagnostic code 
now provides for the evaluation of IDS (pre-operatively or 
post-operatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurological 
signs and symptoms resulting from IDS that are present 
constantly, or nearly so.  These criteria provide that a 10 
percent rating is assigned where there are incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; and a 20 
percent rating is warranted where there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum 60 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  It is also noted that when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using the evaluation criteria for the most 
appropriate diagnostic code or codes.  Neurologic 
disabilities are evaluated separately using evaluation 
criteria for the most appropriate diagnostic code or codes.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

Service medical records show that, in September 1987, the 
veteran reported the onset of seizure episodes due to a head 
injury with loss of consciousness, sustained in a repelling 
accident during a course at Mountain Warfare School.  In 
August 1989, the veteran was treated for complaints of neck 
pain and headache following a motor vehicle accident (MVA), 
which had occurred two days earlier.  On examination, his 
neck was tender but there was no evidence of contusions.  The 
diagnosis was cervical strain.  

At a November 1989 VA examination, the veteran complained of 
neck and back pain and stiffness, particularly with increased 
motion.  There was no radiation of his symptoms and he stated 
that he had headaches from time to time, which he thought 
might be related to his neck problems.  The veteran indicated 
that he had about five or six episodes of neck pain a month.  
On examination, the spine was straight without deformity.  
Cervical spine range of motion, shin-to-chest was full; 
extension and lateral bending, bilaterally, were to 20 
degrees; and lateral rotation was to about 35 degrees, 
bilaterally.  Motor strength was 5/5, bilaterally.  Sensation 
was intact throughout.  The impression included chronic 
cervical strain with no evidence of radiculopathy.  In an 
April 1990 rating decision, the veteran was awarded service 
connection for cervical strain and assigned an initial 10 
percent rating from October 3, 1989.

Private medical records from 1990 to July 1992 do not show 
complaints of, or treatment for, a neck or cervical spine 
disorder.

VA treatment records from January 1990 to September 1992, 
like private medical records, reflect that most of the 
veteran's treatment was for his seizure disorder.  His neck 
was noted as supple, in October 1991 note.

At a May 1994 hearing, the veteran admitted that he was 
neither receiving regular treatment for his cervical spine 
disability nor was he restricted in the way he could move his 
head with regard to pain.  He indicated that he had a problem 
with low back pain, but was not receiving regular treatments 
for it, as he was primarily treated for a seizure disorder.  
The veteran stated that, at times, he had stiffness in his 
neck when he awoke, but it was not a daily occurrence, and 
that his pain felt like it went down his spine from the back 
of his head.  He indicated these episodes happened less than 
a dozen times a month.  When he had an episode, the veteran 
stated that he could not carry groceries or pick up his kids, 
and had to be careful what he does.  The veteran confirmed 
that because of his service-connected seizure disorder, when 
he was working at McDonnell Douglas and Merrill Lynch, he hit 
his head and fell through partition walls or onto people and 
that, in 1994, two weeks before his hearing, he had fallen 
down the stairs at home and hurt his leg during a seizure.
 
At an August 2000 VA examination, range of motion for the 
veteran's cervical spine was noted as flexion and extension 
to 50 degrees and bending to 85 degrees, bilaterally.  No 
reflex, sensory, or motor deficits were noted.  There was no 
atrophy or weakness in the veteran's cervical spine.  X-rays 
of the lumbosacral spine were negative.  X-rays of the 
cervical spine were consistent with early degenerative 
disease at C5-C6 and C6-C7.  The impression was cervical 
strain with no loss of motion.

VA treatment records reflect that, in October 2000, the 
veteran reported chronic back problems, for years, which 
sometimes it bothered him more than others.  He stated that 
ibuprofen had not been very helpful, but Advil was more 
effective.  The assessment included chronic low back pain and 
obesity.  In December 2001, the veteran was treated for 
pharyngitis and an upper respiratory infection.  On 
examination, his neck showed tenderness in the left lateral 
area, which increased with rotating his head to the right.  
There was also some spasm in the left neck muscles.  In 
January 2002, the veteran's neck was noted to be supple, not 
rigid.  In March 2002, the veteran reported that three weeks 
ago, he had felt a worsening of his back pain but did not 
recall any physical activity that involved lifting or moving 
heavy objects.  He added that he had been exercising using 
extra weight.  On examination, back pain was reproducible in 
the L5-S1 area.  X-rays of the lumbosacral spine were normal 
and showed no evidence of fracture or other acute injury, 
disc spaces were well preserved.  In February 2003, the 
veteran denied problems with his neck or musculoskeletal 
system.  In April 2003, the veteran reported that, for the 
last few weeks, his back pain has worsened when sitting for a 
length of time and at night.  On examination, limited range 
of motion was noted with flexion and extension of the back.  
The assessment was chronic back pain will try NSAID and 
muscle relaxant.  In November 2004, the veteran was seen for 
chronic lower back pain, worse over the last few weeks.  He 
indicated that a magnetic resonance imaging (MRI) done in 
2003, had shown a herniated disc but surgery was not 
recommended.  On examination, strength was intact and no 
deficits of the musculoskeletal system were noted.  The 
veteran reported that he had recently been hospitalized at 
Baptist due to an inability to walk because of pain, but he 
was discharged in less than 24 hours because of improvement.  
He added that a computed tomography (CT) scan and X-rays were 
done, which showed a herniated disc.

At a March 2004 VA spine examination, the veteran complained 
of pain in his upper back with radiation into his lower back 
and down into his legs.  He reported that the pain had been 
progressing and that he had pain on sitting, bending, and 
lifting.  Range of motion testing revealed: flexion to 45 
degrees, extension to zero degrees, right and left bending to 
20 degrees, and right and left rotation to 5 degrees.  No 
muscle spasms, reflex, sensory, or motor defects were noted.  
Straight-leg raising was positive.  The examiner added that 
the veteran was unable to determine the frequency or duration 
of exacerbations because they could occur at any time 
depending upon his activity, that is, bending, sitting, or 
standing for a long time.  The diagnosis was spondylosis of 
the spine.  The examiner added that he did not have a copy of 
the claims file to review.

At a July 2005 VA examination, range of motion for the 
cervical spine was: forward flexion to 30 degrees, extension 
to 20 degrees, and right and left rotation to 45 degrees.  
There was no reflex, sensory or motor defects in his upper 
extremities nor was there muscle spasm of the neck, atrophy, 
or weakness.  Repetitive motion of the veteran's neck caused 
fatigability, an increase in pain, and decreased his range of 
motion by 10 degrees.  He had lack of endurance.  There was 
no incoordination or weakness after repeated motion.  The 
examiner added that the veteran did not have flare-ups of 
pain, instead it was constant.  The veteran reported 
incapacitating episodes of pain approximately twice a year, 
resulting in him being unable to function for a period of 
five to seven days.  He does not use any assistive device and 
he is independent for activities of daily living.  The 
examiner added that the veteran's condition affected his 
occupation to a mild degree.  X-rays of the spine showed 
degenerative disc disease at C5-C7.  

In a September 2005 rating decision, VA assigned a 20 percent 
rating for cervical strain, effective July 7, 2005, date of 
examination, under Diagnostic Code 5243.

Prior to July 5, 2005, the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
cervical strain.  For example, although early degenerative 
disease (arthritis) at C5-C6 and C6-C7 was shown on X-rays in 
August 2000, cervical range of motion was mild.  The August 
2000 VA examiner noted no reflex, sensory, or motor deficit.  
There was no atrophy or weakness in the veteran's cervical 
spine.  The impression was cervical strain with no loss of 
motion.  The Board notes that the March 2004 examiner failed 
to give separate range of motion results for the veteran's 
cervical and lumbar spine.  Those given appear to be for the 
lumbar spine and would be consistent with the veteran's 
testimony and VA treatment history, which is primarily for 
complaints of low back pain.  At a May 1994 hearing, the 
veteran admitted that he was neither receiving regular 
treatment for his cervical spine disability nor was he 
restricted in the way he could move his head with regard to 
pain.  Moreover, the March 2004 examiner reported no evidence 
of muscle spasms, reflex, sensory, or motor defects.  The 
March 2004 examiner added that the veteran was unable to 
determine the frequency or duration of exacerbations because 
they could occur at any time depending upon his activity, 
that is, bending, sitting, or standing for a long time.  

Reviewing the evidence of record, under the revised spinal 
disorder rating criteria delineated in Diagnostic Codes 5237 
and 5242 effective in September 2003, the veteran has not 
been shown, at any time during the pendency of this appeal, 
to have favorable or unfavorable ankylosis of either the 
cervical or the entire spine, that is, ankylosis resulting 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching, to warrant either a 40, 50 or 
100 percent rating.  Moreover, under the revised IDS rating 
criteria, the veteran has not been shown to have 
incapacitating episodes as defined by the Rating Schedule.  
Even were the Board to assume that the veteran's claimed 
incapacitating episodes met the schedular definition, the 
veteran himself reported incapacitating episodes of pain 
approximately twice a year, resulting in him being unable to 
function for a period of five to seven days, which does not 
meet the schedular criteria for more than a 10 percent 
rating.  

Similarly, after July 6, 2005, the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's cervical strain.  Even with consideration of 
DeLuca, and resolving all doubt in the veteran's favor, the 
Board concludes that as of July 7, 2005, the evidence of 
record warrants nor more than a 20 percent rating for 
cervical strain.  Forward flexion for the cervical spine was 
noted to be 30 degrees, lack of endurance, and repetitive 
motion of the veteran's neck caused fatigability, an increase 
in pain, and decreased his range of motion by 10 degrees, 
more nearly approximating 20 degrees in forward flexion 
squarely meeting the criteria for a 20 percent rating and no 
more, even though the veteran's combined range of motion of 
the cervical spine was not greater than 170 degrees.  Such 
range of motion results do not approximate severe limitation 
in motion of the cervical spine.  As noted above, during the 
pendency of his appeal, the veteran has not been shown to 
have favorable or unfavorable ankylosis of either the 
cervical or the entire spine, and he did not require bed rest 
prescribed by a physician and treatment by a physician.  Also 
there was no objective evidence of radiculopathy to warrant a 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Given the evidence described above, the Board finds that 
there is no basis under 38 C.F.R. § 4.71a for awarding an 
evaluation in excess of 10 percent prior to July 7, 2005, or 
an evaluation in excess of 20 percent after July 6, 2005, for 
cervical strain.  As the preponderance of the evidence is 
against the claim for higher evaluations, the benefit-of-the-
doubt doctrine does not apply; therefore, the claim for a 
higher evaluation must be denied.  Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected cervical spine 
disability, alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
notes that the veteran is employed as a professor and 
publishes books and he has not alleged that his cervical 
spine disability significantly interferes with his ability to 
earn an income and interferes with his daily life, family, 
and social activities.  At his hearing, he testified that he 
was not receiving regular treatment for this disability, and 
the treatment records in the claims file confirm his 
testimony.  At his last VA examination, the veteran reported 
that he normally had no more than two incapacitating episodes 
due to back pain a year and that he had been once 
hospitalized for less than 24 hours for back pain. Thus, the 
Board concludes that there is no evidence of record that the 
veteran's service-connected cervical spine disability causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The regular 
schedular standards and the compensable ratings currently 
assigned, adequately compensate the veteran for any adverse 
impact caused by his service-connected cervical spine 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a low back disorder is 
reopened, to this extent the appeal is granted.

An increased rating in excess of 10 percent prior to July 7, 
2005, for cervical strain, is denied.

An increased rating in excess of 20 percent after July 6, 
2005, for cervical strain, is denied.


REMAND

Service Connection for Low Back Disorder

New and material evidence having been submitted to reopen a 
claim for service connection for a low back disorder, the 
claim is REMANDED for de novo review.

The Board finds that VA's redefined duty to notify a 
claimant, as set forth in the VCAA, has not been fulfilled 
regarding this issue and the March 2004 examination report is 
inadequate as it failed to give a nexus opinion.  Since the 
veteran's claim has been reopened, VA must inform the veteran 
of what information VA might attempt to obtain as required by 
the VCAA, advise him of what information is needed to 
establish entitlement to service connection, and request or 
tell him to provide any evidence in his possession that 
pertains to his reopened claim.  Specifically, the VCAA 
requires not only that VA inform the veteran how he can 
prevail on his service-connection claim, but VA must discuss 
the difference between service connection awarded on a 
direct, presumptive, and secondary basis.

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by obtaining additional treatment records and seeking 
an advisory opinion or ordering a medical examination to 
support its ultimate conclusions.  Duenas v. Principi, 18 
Vet. App. 512 (2005).  Here, while a March 2004 VA examiner 
diagnosed the veteran with spondylosis of the spine, he also 
stated that he did not know the etiology of the condition 
because the veteran did not show very much in the way of 
objective findings.  At that examination and others, the 
veteran reported that he injured the base of his neck, upper 
back, and lower back while in service hanging on a rope from 
a helicopter, when he fell about 80 feet after the wind blew 
him off the rope.  At a May 1994 hearing, the veteran 
testified that he injured his low back when he fell and hit 
his head in service in 1987.  His representative noted that a 
1989 VA examiner had diagnosed chronic lumbar strain.  But 
the March 2004 examiner noted that he did not have a copy of 
the claims file to review.  A medical examiner must consider 
the records of prior medical examinations and treatment in 
order to ensure a fully informed opinion.  See Hampton v. 
Gober, 10 Vet. App. 481 483 (1997).  On remand, VA should ask 
the examiner to review the claims file and express an 
opinion, to the extent possible, concerning the etiology of 
any low back disorder found, to include arthritis.  The Board 
feels that another attempt should be made by the RO to ask 
the veteran to identify and sign releases for health care 
providers that have treated him for his lumbar spine disorder 
since his discharge from service and should obtain missing 
non-VA and VA treatment records, in particular ones from Dr. 
Wong and from the Baptist Hospital referred to at the July 
2005 VA examination.  The Board reminds the veteran that the 
duty to assist is not a one-way street, and that he has a 
duty to cooperate, to include reporting for examination.  38 
C.F.R. §§ 3.326, 3.327, 3.655 (2005); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992), Wood, 1 Vet. App. at 
193.  

Apportionment Claim

As noted in the Board's July 2003 remand, in an October 2001 
decision, the St. Petersburg RO denied the veteran's former 
spouse's claim for entitlement to an increase in 
apportionment of the veteran's disability benefits.  The 
Board construed a November 2001 VA Form 12-4138(JF) submitted 
by the veteran's former spouse as an NOD with the October 
2001 decision denying an increase in apportionment.  Under 
the holding in Manlincon v. West, 12 Vet. App. at 240-41, the 
Board remanded this issue for an SOC.  In a December 2005 
Appellant's Post-Remand Brief, the veteran's representative 
noted that an SOC was not provided as stipulated in the 
Board's remand.  Therefore, under the holding in Stegall, 
this appeal must be remanded again to ensure full compliance 
with the Board's July 2003 remand with regard to this issue.  
See Stegall, 11 Vet. App. at 271.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the service-connection 
issue on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to substantiate his claim for service 
connection on a direct basis under 
38 C.F.R. § 3.303, a presumptive basis 
under 38 C.F.R. §§ 3.307 and 3.309, and 
on a secondary basis under 38 C.F.R. 
§ 3.310; (2) inform him of any 
information and evidence not of record 
(a) that is necessary to substantiate the 
claim, (b) that VA has or will seek to 
provide, and (c) that the claimant is 
expected to provide; and (3) request or 
tell the claimant to provide any evidence 
in his possession that pertains to his 
service-connection claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting this issue on appeal.

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a low 
back disorder since his discharge from 
service in October 1989 to the present.  
The VA should attempt to obtain records 
from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  In particular, VA should 
attempt to obtain missing records from 
Dr. Shen Wong and the Baptist Hospital 
referred to at his July 2005 VA 
examination.  If records are unavailable, 
please have the provider so indicate.  

3.  After completion of 1 and 2 above, VA 
should schedule the veteran for 
orthopedic/neurological examination, by 
an appropriate specialist, in order to 
determine the nature, extent and etiology 
of any low back disorder found.  The 
examiner(s) should be requested to review 
the entire claims file and must indicate 
in the examination report(s) that such 
review was performed.  The examiner(s) 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examination report(s) 
should include a detailed account of all 
pathology found to be present.  The 
examiner(s) should give a diagnosis for 
any low back disorder found (including 
arthritis) and an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that it (1) 
began during, or was incurred, during the 
veteran's period of active duty for 
training, to include as a result of a 
motor vehicle accident (MVA) in January 
1984 or during active military service 
from January 1987 to October 1989; (2) if 
arthritis is found, was it manifested 
within one year of discharge from his 
last period of active military service 
(the veteran was discharged on October 2, 
1989), or (3) was proximately due to, or 
aggravated (worsened) by, either his 
service-connected seizure disorder or his 
cervical spine disability.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  After completion of 1 through 3 
above, VA should readjudicate the 
veteran's service-connection claim, 
including any additional evidence 
obtained on remand.  In particular, VA's 
review should include consideration of 
service connection on a direct, 
presumptive, and secondary basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

5.  The VA should issue the veteran's 
former spouse a statement of the case as 
to the issue of entitlement to an 
increase in apportionment of the 
veteran's disability benefits.  She 
should be apprised of her right to submit 
a substantive appeal and to have her 
claim reviewed by the Board.  The VA 
should allow the veteran's former spouse 
the requisite period of time for a 
response.  

6.  After completion of the foregoing, VA 
should review the file and ensure that 
all of the directives of this REMAND have 
been carried out in full.  If not, VA 
should take any action necessary to 
ensure such compliance.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 206 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and further develop the veteran's claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


